Citation Nr: 1023179	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure. 

2.  Entitlement to service connection for chronic 
prostatitis. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to May 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review regarding 
the Veteran's claims of service connection for high blood 
pressure and chronic prostatitis.  
	
The Veteran's February 1966 induction physical examination is 
negative for complaints, treatment or diagnoses of 
hypertension or prostatitis.  His service treatment records 
contain treatment and diagnoses of chronic prostatitis in 
February 1975, October 1977, January 1990, July 1990-November 
1990, and February 1991.  His service treatment records 
demonstrate elevated blood pressure in December 1984 and 
December 1987.  The Veteran's February 1993 separation 
physical examination shows a diagnosis of borderline high 
blood pressure.  His separation examination does not contain 
any complaints or a diagnosis of prostatitis.   

Regarding the Veteran's high blood pressure, post-service 
private outpatient treatment records contain a September 1994 
diagnosis of borderline high blood pressure and continued 
treatment for high blood pressure and/or hypertension to 
December 2006.  Moreover, in a January 2008 letter, Dr. K.T., 
the Veteran's private physician, reported that according to 
the Veteran's records, Dr. K.W. noted the Veteran's high 
blood pressure of 148/80 in August 1994.  In this regard, the 
Board notes that the aforementioned August 1994 private 
treatment record is not of record.    

Regarding the Veteran's claim of chronic prostatitis, the 
Board notes that the Veteran was treated multiple times for 
this condition while in service, as well as the Veteran's 
statements that he continues to experience unbearable pain 
due to his prostate problems.  See October 2006 statement and 
March 2009 VA Form 9.  The Board notes, the Veteran further 
reported that, "even thought I haven't complained about this 
condition since retirement, I still have prostate problems."  
See March 2009 VA Form 9.   

In light of the above, the Board notes that under 38 C.F.R. § 
3.159(c)(1), VA has a duty to assist claimants in obtaining 
evidence pertinent to their claims.  Therefore, the AMC/RO 
should request treatment records from Dr. K.W. since 
discharge from service to January 1997 for the Veteran 
regarding his high blood pressure (hypertension) disorder.  
Further, given that the Veteran's separation examination 
indicates a diagnosis of borderline high blood pressure and 
his current diagnosis, the Veteran should be afforded a VA 
examination in order to determine the likelihood that any 
currently manifested high blood pressure disability is 
etiologically related to service.  38 C.F.R. § 3.159(c)(4).   
Regarding the Veteran's claim of chronic prostatitis, given 
the Veteran's treatment and diagnosis in-service, as well as 
his report of continuous symptomatology since that time, he 
should also be afforded a VA examination(s) to determine the 
likely etiology of the claimed chronic prostatitis.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
in order to obtain the names and addresses 
of all medical care providers who have 
treated him for complaints related to his 
high blood pressure since April 1966 to 
January 1997, specifically including Dr. 
K.W.  The RO/AMC should then obtain and 
associate those records with the claims 
file.  Any negative search should be noted 
in the record and communicated to the 
Veteran.

2.  After receiving any evidence as a 
result of the above action or otherwise, 
the Veteran should be afforded an 
appropriate VA examination(s) in order to 
determine the current nature and likely 
etiology of any high blood pressure 
condition, as well as any prostatitis 
condition which may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and post-service 
treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is it at least as likely as not that any 
currently demonstrated high blood pressure 
condition is the result of active service 
or any incident therein or, in the 
alternative, had its onset in service?

Is it at least as likely as not that any 
currently demonstrated prostatitis 
condition is the result of active service 
or any incident therein or, in the 
alternative, had its onset in service?

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the Veteran's 
claims.  If the decision with respect to 
the claims remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


